Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) file on 08/01/2022. There are 19 claims pending in the application. Claim 1-13 are rejected, claim 1 has been amended, no claims have been canceled or added.

Terminal Disclaimer
The terminal disclaimer filed on 09/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/057,689 now Patent No. 10,896,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOUNDARARAJAN et al. “SOUNDARARAJAN” (US 2013/0086324 A1) in view of Xu et al. “Xu” (US 10,620,850 B1).
1.	In regard to claim 1 SOUNDARARAJAN teaches: 
“A method (e.g., claim 1; Fig. 4), comprising: providing a first operating system;” (e.g., ¶ 0043, Fig. 3, As illustrated, environments 350 and 360 are configured identically, with multiple operating system (OS) instances and application instances connecting to the corresponding hypervisor (352 and 362). The configurations do not necessarily have to be identical).
“providing a first file system (e.g., ¶ 0033, the client can issue packets including file-based access protocols, such as the Common Internet File System (CIFS) protocol or Network File System (NFS) protocol) having a first virtual Tier 0 memory cache that stores first application data (e.g., ¶ 0047, Fig. 3, a file system as well as drivers and management resources for storage 340. A combination of storage 340 and RAM 370 of the hypervisor/host (part of hardware 322), act as the caching device for dynamic cache VSA 334). However, SOUNDARARAJAN does not appears to expressly teach while Xu discloses:
 “providing a first storage device having a first Tier 1 cache (e.g., Flash Disk layer 312 in Fig. 3) and a first Tier 2 storage, wherein the first tire 1 cache and the first tier 2 storage are included within a common hardware platform;” (e.g., Fig. 3, column 10, lines 26-46---a data storage system).
“synchronizing, using the first virtual Tier 0 memory cache, the first application data with the first Tier 1 cache and the first Tier 2 storage, wherein the synchronization is performed within the common hardware platform.” (e.g., Fig. 3, column 13, lines 56-67) synchronizing data in flash disk cache layer with data in PD layer (e.g., comprising rotating disk drives) within the same storage system (e.g., common platform).
Disclosures by SOUNDARARAJAN and Xu are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligence for controlling virtual storage appliance storage allocation taught by SOUNDARARAJAN to include the data synchronization disclosed by Xu.
The motivation for including the synchronization taught by column 10 line 47-59 of Xu is to improve performance by providing faster access.
Therefore, it would have been obvious to combine teaching of Xu with SOUNDARARAJAN to obtain the invention as specified in the claim.
2. 	Dependent claims 2-4 are rejected based on the same ground of rejection as claim 1. Claims 2-4 include similar limitations except that they recite some different instances of elements such as storage device, operating system, or file system. SOUNDARARAJAN discloses a virtualized system comprising environments 330, 350, and 360, which are represented by virtual storage server shown in Figure 5.  
 3.	In regard to claim 7 SOUNDARARAJAN teaches:  
“interconnecting the first tier 1 cache with one or more compute nodes using a high-speed network.” (e.g., ¶ 0101, Fig. 5, Physical layer 550 includes one or more network interfaces (NIC) 552, which represent hardware and software (e.g., drivers) that enable physical layer 550 to connect and communicate with remote devices over one or more networks; ¶ 0105, CPU 532 represents the processing resources available to virtual machine 510, which consists of dedicated and/or shared processing resources 572) The physical layer comprising first tier cache 554 is connected via Network Interface (NIC) 552 to virtual machine node comprising CPU 532.
4.	In regard to claim 8 SOUNDARARAJAN teaches: 
“interconnecting the first Tier 2 storage with one or more compute nodes using a low speed network.” (e.g., ¶ 0101, Fig. 5, Physical layer 550 includes one or more network interfaces (NIC) 552, which represent hardware and software (e.g., drivers) that enable physical layer 550 to connect and communicate with remote devices over one or more networks; ¶ 0105, CPU 532 represents the processing resources available to virtual machine 510, which consists of dedicated and/or shared processing resources 572) The physical layer comprising second tier storage 560 is connected via Network Interface (NIC) 552 to virtual machine node comprising CPU 532. 
5.	In regard to claim 9 SOUNDARARAJAN teaches:  
“providing a first hypervisor running on the first operating system;” (e.g., ¶ 0045; hypervisor 332 in Fig. 3). 
“and providing one or more first virtual machines running on the hypervisor, a first virtual machine of the one or more first virtual machines having the first virtual Tier 0 cache.” (e.g., ¶ 0097, Figs 3 and 5, System 500 is a representation of a virtual environment (e.g., environments 330, 350, 360 of FIG. 3). Physical layer 550 includes the hardware resources that execute virtual machine 510).
6.	In regard to claim 10 SOUNDARARAJAN teaches: 
“wherein the first tier 1 memory cache is a solid state drive.” (e.g., ¶ 0037; cache tier 240 (SSD tier 240), referring to an SSD or flash device on storage server). 
7.	In regard to claim 11 SOUNDARARAJAN teaches: 
“wherein the first Tier 2 memory cache is a hard disk drive.” (e.g., ¶ 0103; For example, controller 562 can be implemented as a JBOD (Just a Bunch of Disks) controller, a RAID (Redundant Array of Independent/Inexpensive Disks/Drives controller, or other controller).
8.	In regard to claim 12 SOUNDARARAJAN teaches: 
“further comprising a multi-boot module.” (e.g., ¶ 0106, BIOS 534 provides resources to initialize the software and virtual systems on the allocated hardware resources). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SOUNDARARAJAN in view Xu as applied to claim 1 above, and further in view of Prahlad et al. “Prahlad” (US 20100332401 A1).
9. 	In regard to claim 5 SOUNDARARAJAN in view of Xu teach all limitations included in claim 1 but do not expressly teach while Prahlad discloses:
“further comprising a deduplicated file store, where deduplication happens at a block level.” (e.g., ¶ 0194) de-duplicating file at a block level.
Disclosures by SOUNDARARAJAN and Prahlad are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligence for controlling virtual storage appliance storage allocation taught by SOUNDARARAJAN to include data synchronization taught by Xu; furthermore, to include the deduplication disclosed by Prahlad.
The motivation for including the synchronization as taught by column 10 line 47-59 of Xu is to improve performance by providing faster access; furthermore, the motivation for including the de-duplication as taught by paragraph [0051] of Prahlad is to reduce the strain on a system namespace and effectuate cost savings.
Therefore, it would have been obvious to combine teachings of Prahlad and Xu with SOUNDARARAJAN to obtain the invention as specified in the claim.  
10. 	In regard to claim 6 Prahlad further teaches:
a deduplicated file store, where deduplication happens at a file level.” (e.g., ¶ 0152, Fig. 5A, the “S” file stores deduplicated data (e.g., duplicated files).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over SOUNDARARAJAN in view Xu as applied to claim 1 above, and further in view of Suzuki et al. “Suzuki” (US 2015/0242289 A1).
11. 	In regard to claim 13 SOUNDARARAJAN in view of Xu teach all limitation included in claim 1 but do not expressly teach while Suzuki discloses:
“wherein the first file system comprises: a memory manager; and an input output handler having threads, a Tier 1 storage mount and a Tier 2 storage mount.” (e.g., ¶ 0084; T1 and T2 in Fig. 3) mounting storage devices with different performance on the storage system as different type of storage tiers.
Disclosures by SOUNDARARAJAN, Xu, and Suzuki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the intelligence for controlling virtual storage appliance storage allocation taught by SOUNDARARAJAN to include data synchronization disclosed by Xu; furthermore, to include the deduplication disclosed by Suzuki.
The motivation for including the synchronization as taught by column 10 line 47-59 of Xu is to improve performance by providing faster access; furthermore, the motivation for including the de-duplication as taught by paragraph [0010] of Suzuki is to provide efficient disaster recovery system at three or more data centers. 
Therefore, it would have been obvious to combine teachings of Suzuki and Xu with SOUNDARARAJAN to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant arguments have been fully considered and they have been persuasive. Thus, rejection of the independent claim 1 under 35 USC 102 have been withdrawn. However, the independent claim 1 have been amended to recite, in part limitations: 
“providing a first storage device having a first Tier 1 cache and a first Tier 2 storage, wherein the first tire 1 cache and the first tier 2 storage are included within a common hardware platform; synchronizing, using the first virtual Tier 0 memory cache, the first application data with the first Tier 1 cache and the first Tier 2 storage, wherein the synchronization is performed within the common hardware platform.”
Amendment has changed the scope claims. The independent claim 1 is now rejected under 35 USC 103 over SOUNDARARAJAN in view of Xu.
Applicant argues that SOUNDARARAJAN does not teach the above limitations (see page 8 of the Remarks). In response, the Examiner added a newly discovered prior art, disclosure by Xu. Xu discloses a storage system comprising a flash cache layer (e.g., cache tier) and a Physical storage Device (PD) layer (e.g., storage tier). Xu teaches that data in the flash cache layer is synchronized with data in PD layer. Therefore, the Examiner respectfully submits SOUNDARARAJAN in combination with Xu teach or render obvious all limitations recited in the independent claim 1 including the newly added limitations. Accordingly, the Examiner maintains his position.  
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2131                                                                                                                                                                                              
October 28, 2022